Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricardo Omar “Multiple Sensor Fusion and Classification for Moving Object Detection and Tracking” (IDS - NPL filed by applicant) in view of Storms US 20190104138 

1. An integrated sensing system to perform multi-modality sensing of an environment (Omar: Abstract), comprising: 
a first sensing element that generates a first modality sensing output of the environment (Omar: Fig. 4, radar sensor); 
a first edge artificial intelligence (AI) engine that controls the first sensing element and generates a first data analysis result based on the first modality sensing output (Omar: figure 4, Radar object detection; sections VLC and VIE C. The processing is performed in the vehicle (section 1V “In order to accomplish the Continuous Support functions, the Lancia Delta car (see Fig. 3) is equipped with processing units...") and is therefore regarded as an “edge engine’);
a second sensing element that generates a second modality sensing output of the environment (Omar: figure 4, camera); 
a second edge AI engine that controls the second sensing element and generates a second data analysis result based on the second modality sensing output (Omar: figure 4, Camera-based classification; sections VI. Band VIEB); and 
a computer processor that generates, using a central AI algorithm, a classification result of the environment based on the first data analysis result and the second data analysis result, (Omar: figure 4, Fusion and Moving Object Tracking; section Vil. The output of the Moving Object Tracking is a list of moving objects, Le. objects which have been detected in the environment and which were identified to be moving. This list of moving objects is therefore deemed to be a classification result of the environment).
Storms further teaches wherein the computer processor is directly coupled to the first edge AI engine and the second edge AI engine (Storms: fig. 1, unit 100 [0025-0039] – AI or ML may be applied through the learning module(s) 128 executing on the server device(s) 122, through learning module(s) 136 executing as one or more of the edge module(s) 112 on the edge device 106, or both on the server device(s) 122 and the edge device 106) in order to examine data collected by a particular edge device, identify patterns or behavior exhibited by the data, and determine the presence of a threat based on such patterns or behavior [0039].
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Omar’ invention in order to examine data collected by a particular edge device, identify patterns or behavior exhibited by the data, and determine the presence of a threat based on such patterns or behavior [0039], as taught by Storms.

2. The integrated sensing system of claim 1, wherein the computer processor further provides the classification result of the environment to a notification unit of the environment (Storms: [0031]).

3. The integrated sensing system of claim 1, further comprising: a third sensing element that generates a third modality sensing output of the environment; and a third edge AI engine that controls the third sensing element and generates a third data analysis result based on the third modality sensing output, wherein the computer processor generates the classification result of the environment by: determining, using the central AI algorithm and based on the first data analysis result and the second data analysis result, that the third data analysis result is to be included in generating the classification result of the environment; and sending a command to the third edge AI engine to activate the third sensing element in generating the third modality sensing output of the environment (Storms: fig. 1, 3 [0025-0039, 0043-0047]).


4. The integrated sensing system of claim 1, wherein the computer processor generates the classification result of the environment by: determining, using the central AI algorithm and based on the first data analysis result and the second data analysis result, that the second data analysis result is to be excluded in generating the classification result of the environment; and sending a command to the second edge AI engine to deactivate the second sensing element in generating the second modality sensing output of the environment (Storms: fig. 1, 3 [0025-0039, 0043-0047]).

5. The integrated sensing system of claim 1, wherein the first edge AI engine generates the first data analysis result using a physical model-based machine learning algorithm (Storms: fig. 1, 3 [0031]).

6. The integrated sensing system of claim 1, wherein the central AI algorithm is based on deep learning using convolutional neural network trained with labeled data of at least the first sensing element and the second sensing element (Storms: fig. 1, 3 [0031]).

7. The integrated sensing system of claim 1, further comprising: a communication interface that communicates with an additional integrated sensing system through a private block chain network, wherein the computer processor generates the classification result of the environment by exchanging, via the communication interface, intermediate classification results between the integrated sensing system and the additional integrated sensing system, and the classification result is cooperatively generated by the integrated sensing system and the additional integrated sensing system based on at least the intermediate classification results (Storms: fig. 1, 3 [0047]).

Regarding claims 8-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “method” & “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415